Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 22 Jan 2021 amends claims 16, 18, and 20; adds new claims 22-24; thereby providing claims 16-24 pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (US 2016/0301940) in view of Cipolli (US 2007/0206673)
For claim 16, Tsukagoshi discloses an image encoding method, performed by an encoding device, the image encoding method comprising (Fig. 2): 
	obtaining pictures arranged in display order (Fig. 3; [0086]: e.g. the horizontal axis represents the display order), the pictures consisting of first layer pictures and second layer pictures ([0092] For example, in the example of the hierarchical coding shown in FIG. 3, the encoder 102 divides the plurality of hierarchies into 2 hierarchy sets); 
	associating the pictures with Temporal IDs defined in a video coding standard such that the first layer pictures each are associated with a smallest Temporal ID and the second layer pictures each are associated with a largest Temporal ID ([0086] The vertical axis represents the hierarchy. As temporal_id (hierarchy identification information) arranged at the header portion of the NAL unit (nal_unit) constituting 
	determining respective decoding timings of the pictures arranged in the display order  such that first decoding timings of the first layer pictures are spaced at respective regular intervals ([0102]: a decoding interval of at least the coded image data of the picture in the lowest hierarchy set is a regular interval.) and 
	that the first decoding timings do not depend on whether all of encoded pictures are to be decoded in a decoding device or only encoded pictures associated with the smallest Temporal ID are to be decoded in the decoding device ([0103]: the decoding interval of the coded image data of the picture in the lowest hierarchy set is a regular interval. Accordingly, the decoder having a decoding capability of 60 fps can sequentially and reliably perform decoding processing on the coded image data of the picture in the lowest hierarchy set constituting the base stream. It would be obvious to a person with ordinary skill in the art to substitute a two layer Temporal ID arrangement in place of a two hierarchy set as discussed in Tsukagoshi); 
	encoding the pictures arranged in encoding order according to the decoding timings to generate the encoded pictures consisting of encoded first layer pictures and encoded second layer pictures ([0077] In this embodiment, in the layer of the transport stream TS, identification information for identifying whether each of the predetermined number of video streams is a base stream having the coded image data of the picture in the lowest hierarchy set or an enhanced stream having the coded image data of the picture in a hierarchy set higher than the lowest hierarchy set is inserted), 
the encoding order corresponding to the decoding timings and being different from the display order ([0103]: Therefore, as shown in FIG. 8(b), the coding timing for the picture in the lowest hierarchy set constituting the base stream is adjusted to be 60 Hz, and the coding is performed so that the decoding interval of the coded image data of the picture in the lowest hierarchy set is a regular interval. Accordingly, the decoder having a decoding capability of 60 fps can sequentially and reliably perform decoding processing on the coded image data of the picture in the lowest hierarchy set constituting the base stream.). 

 Cipolli teaches discloses generating an encoded stream ([0013]: various layers are multiplexed and transmitted in a single bitstream) including the encoded first layer pictures ([0064]: e.g. base layer), the encoded second layer pictures ([0064]: enhancement layer), and the encoded pictures and the decoding timings ([0077]: e.g. a coding structure with a set of three threads is used (e.g., structure 900, FIG. 9). In FIG. 9, the letter `L` in the picture labels indicates an arbitrary scalability layer. The numbers (0, 1 and 2) following L identify the temporal layer). It would be obvious to a person with ordinary skill in the art to combine the stream teachings of Cipolli with Tsukagoshi for the predictable benefit of allowing nearly instantaneous layer switching with very little bandwidth overhead.
For claim 17, Tsukagoshi discloses wherein second decoding timings are determined for the respective second layer pictures, and the first decoding timings and the second decoding timings are alternately arranged in a time axis such that each of the second decoding timings is adjacent to and between one of first adjacent decoding timings and the other of the first adjacent decoding timings, the first adjacent decoding timings being included in the first decoding timings and spaced at the regular interval ([0106]: the enhanced stream (E stream) is coded immediately after the coding order of the highest layer of the base stream (B stream). Specifically, the picture of "9" of the enhanced stream (E stream) is coded right after the picture of "8" of the base stream (B stream).). 
For claim 22, discloses wherein the encoded stream includes, per random access unit, a part of the encoded first layer pictures and a part of the encoded second layer pictures.  
For claims 18-24, Tsukagoshi and Cipolli disclose the claimed limitations as discussed for corresponding limitations in claims 16, 17, and 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo; Yi et al.	US 20070160137 A1	Error resilient mode decision in scalable video coding
Weber; Emmanuel	US 9124757 B2	Systems and methods for error resilient scheme for low latency H.264 video coding
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/NEIL R MIKESKA/Primary Examiner, Art Unit 2485